Case 2:20-cv-03129-SVW-GJS Document 42 Filed 06/04/20 Page 1 of 7 Page ID #:324


    1   JENNER & BLOCK LLP
        JULIE A. SHEPARD (SBN 175538)
    2   JShepard@jenner.com
        ANDREW G. SULLIVAN (SBN 301122)
    3   AGSullivan@jenner.com
        SATI HARUTYUNYAN (SBN 313138)
    4   SHarutyunyan@jenner.com
        EFFIONG K. DAMPHA (SBN 323554)
    5   EDampha@jenner.com
        633 West 5th Street Suite 3600
    6   Los Angeles, CA 90071-2054
        Telephone: (213) 239-5100
    7   Facsimile: (213) 239-5199
    8 GIANNI P. SERVODIDIO (admitted pro hac vice)
      gps@jenner.com
    9 919 Third Avenue
      New York, NY 10022-3908
   10 Telephone: (212) 891-1600
      Facsimile: (212) 891-1699
   11
        Attorneys for Plaintiffs
   12
                               UNITED STATES DISTRICT COURT
   13
                             CENTRAL DISTRICT OF CALIFORNIA
   14
                                       WESTERN DIVISION
   15

   16   COLUMBIA PICTURES INDUSTRIES,              Case No. 2:20-cv-03129-SVW-GJSx
        INC.; AMAZON CONTENT
   17   SERVICES, LLC; DISNEY                      JOINT REPORT OF THE PARTIES
        ENTERPRISES, INC.; PARAMOUNT               PURSUANT TO FRCP 26
   18   PICTURES CORPORATION;
        WARNER BROS. ENTERTAINMENT,                Judge: Hon. Stephen V. Wilson
   19   INC.; UNIVERSAL CITY STUDIOS
        PRODUCTIONS LLLP; UNIVERSAL
   20   TELEVISION LLC; and UNIVERSAL              Trial Date: None Set
        CONTENT PRODUCTIONS LLC,
   21
                                     Plaintiffs,
   22
              v.
   23
      ALEJANDRO GALINDO and DOES 1-
   24 20,

   25                  Defendants.

   26

   27

   28


                           JOINT REPORT OF THE PARTIES PURSUANT TO FRCP 26
Case 2:20-cv-03129-SVW-GJS Document 42 Filed 06/04/20 Page 2 of 7 Page ID #:325


    1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and Local Rule
    2   26-1, Plaintiffs Columbia Pictures Industries, Inc., Amazon Content Services, LLC,
    3   Disney Enterprises, Inc., Paramount Pictures Corporation, Warner Bros.
    4   Entertainment, Inc., Universal Studios Productions LLLP, Universal Television
    5   LLC, and Universal Content Productions LLC (“Plaintiffs”) and defendant
    6   Alejandro Galindo (“Defendant”) submit this Joint Report and Discovery Plan
    7   (“Joint Report”) following their Rule 26 conference.
    8         1.    Neutral Statement of Case
    9         This lawsuit arises out of the infringement of Plaintiffs’ copyrights in
   10   connection with the Internet streaming service Nitro TV. Plaintiffs allege that
   11   Defendant owns and operates Nitro TV in concert and participation with others,
   12   Defendant does not have Plaintiffs’ authorization to reproduce or publicly perform
   13   Plaintiff’s copyrighted works, including in connection with Nitro TV, and asserts
   14   claims for direct and secondary copyright infringement against Defendant. Plaintiffs
   15   seek preliminary and permanent injunctive relief, as well as statutory and other
   16   damages.
   17         Defendant asserts that any infringement was innocent.
   18         2.    Initial Disclosures
   19         Initial disclosures under Rule 26(a)(1) shall be due on June 15, 2020.
   20         3.    Preservation of Discoverable Information
   21         Counsel have notified their respective clients about their obligations to
   22   preserve discoverable information (documentary and electronic), including the need
   23   to preserve text messages to mobile phones (MMS and SMS), voicemail messages,
   24   and social media posts.
   25         4.    Discovery Timing and Cutoff
   26         The parties agree they should conduct written, documentary, and deposition
   27   fact discovery followed, if necessary, by expert discovery as permitted by the
   28   Federal Rules of Civil Procedure. The parties do not believe discovery should be

                                                 1
                          JOINT REPORT OF THE PARTIES PURSUANT TO FRCP 26
Case 2:20-cv-03129-SVW-GJS Document 42 Filed 06/04/20 Page 3 of 7 Page ID #:326


    1   conducted in any phases other than fact discovery and expert discovery. The parties’
    2   proposed schedule, including discovery cutoff dates, is set forth in Exhibit A.
    3          5.     Discovery Subject Matter
    4          Without waiver or limitation, Plaintiffs will seek discovery bearing on
    5   liability, defenses and damages, including on the following subjects: (a) the
    6   operation of the Nitro TV Internet streaming service; (b) the alleged direct
    7   infringement of Plaintiffs’ copyrights; (c) the alleged secondary infringement of
    8   Plaintiffs’ copyrights; (d) Defendant’s affirmative defenses; (e) Defendant’s profits;
    9   (f) the willfulness of Defendant’s infringement; and (g) Plaintiffs’ alleged statutory
   10   damages.
   11          Without waiver or limitation, Defendant will seek discovery on the following
   12   subjects: (a) the same identified by Plaintiffs for purposes of seeking contribution
   13   and indemnification; and (b) all prior investigations of this case or of Defendant by
   14   Plaintiffs.
   15          6.     Electronic Discovery
   16          The parties have agreed to produce electronically stored information in .tif
   17   format if practical or, in the alternative, in .pdf or other format following a meet and
   18   confer between counsel regarding the form of production. The parties reserve the
   19   right to request production of electronically stored information in native or other
   20   format, if they reasonably believe that there is a specific need that cannot otherwise
   21   be met, and to have the information produced in such a manner in a particular
   22   instance. The parties further reserve their rights to request production of
   23   electronically stored information from any data source where relevant information
   24   may be obtained, and to object to production of electronically stored information on
   25   any appropriate ground, including, without limitation, those set forth in Fed. R. Civ.
   26   P. 26(b)(2)(B).
   27

   28

                                                   2
                           JOINT REPORT OF THE PARTIES PURSUANT TO FRCP 26
Case 2:20-cv-03129-SVW-GJS Document 42 Filed 06/04/20 Page 4 of 7 Page ID #:327


    1         7.     Protective Order
    2         A Protective Order governing discovery of confidential information will be
    3   submitted to the Court.
    4         8.     Attorney-Client Privilege and Attorney Work Product
    5         The parties agree on the following procedure:
    6                If a party, through inadvertence, produces any document
                     or information that it believes is immune from discovery
    7                pursuant to the attorney-client privilege and/or work
                     product doctrine/privilege, such production will not be
    8                deemed a waiver of those privileges, and the producing
                     party may give written notice to the receiving party that
    9                the document or information produced is deemed
                     privileged. The receiving party must immediately return
   10                the document and all copies. The producing party will then
                     add those documents to its privilege log. The return of the
   11                document(s) and/or information to the producing party
                     will not preclude the receiving party from later moving the
   12                Court to compel production of the returned documents
                     and/or information.
   13

   14         The parties’ proposed protective order will include a claw-back provision and
   15   other procedures dealing with the inadvertent production of privileged materials and
   16   work product. The parties agree that privilege logs will not be required for (1)
   17   communications between parties and their outside counsel that occurred after this
   18   lawsuit commenced; and (2) the work product of outside counsel, not disclosed to a
   19   third party or entity not subject to a joint defense or common interest privilege.
   20         9.     Complex Case Designation
   21         The parties agree this case should not be designated as a Complex Case. The
   22   case presents no unusual legal issues. The Manual for Complex Litigation should
   23   not apply to this case.
   24         10.    Motions
   25         Plaintiffs have already filed a preliminary injunction motion, which was
   26   granted. Motions seeking to enforce, modify and/or expand the preliminary
   27   injunction order may need to be filed.
   28

                                                  3
                           JOINT REPORT OF THE PARTIES PURSUANT TO FRCP 26
Case 2:20-cv-03129-SVW-GJS Document 42 Filed 06/04/20 Page 5 of 7 Page ID #:328


    1         Plaintiffs intend to file a motion for summary adjudication on the issue of
    2   liability. The parties’ proposed motion cutoff dates are set forth in Exhibit A.
    3         11.    Alternative Dispute Resolution (“ADR”) – LR 16-15.4
    4         The parties believe it is premature to discuss settlement at this juncture. The
    5   parties select ADR Procedure No. 2 and shall appear before a neutral selected from
    6   the Court’s Mediation Panel. . The parties ADR Procedure Selection Form is being
    7   filed concurrently herewith.
    8         12.    Amendment of Pleadings / Additional Parties
    9         Subject to further discovery, Plaintiffs may seek leave to add additional
   10   defendants. If it would not prejudice the rights or interests any party, the parties will
   11   meet and confer and attempt to amend the pleadings by stipulation. The parties
   12   reserve the right to seek further amendments to the complaint prior to the deadline
   13   set forth in Exhibit A.
   14         Additionally, Plaintiffs may seek leave to amend the complaint to identify
   15   new, copyrighted works that are alleged to have been infringed by Defendant(s) up
   16   to the time of trial. The parties’ proposed deadline for amendments to the complaint
   17   with respect to new copyrights is set forth in Exhibit A.
   18         13.    Expert Witnesses
   19         The parties’ proposed deadlines for expert disclosures and reports are set forth
   20   in Exhibit A.
   21         14.    Jury Trial and Trial Date
   22         Jury Trial and Length of Trial
   23         The parties have each requested a jury trial and their current estimate for trial
   24   is one week. The parties do not anticipate severance, bifurcation, or other changes
   25   in the standard order of proof at trial.
   26   \\
   27   \\
   28   \\

                                                   4
                            JOINT REPORT OF THE PARTIES PURSUANT TO FRCP 26
Case 2:20-cv-03129-SVW-GJS Document 42 Filed 06/04/20 Page 6 of 7 Page ID #:329


    1         Trial Date
    2         The parties request a trial date on or after May 10, 2021. Exhibit A also
    3   includes the parties’ proposed schedule related to a May 10, 2021 trial date.
    4

    5   Dated: June 4, 2020                    JENNER & BLOCK LLP
    6

    7
                                          By: /s/ Julie Shepard*
    8                                         Julie Shepard
    9                                          Attorneys for Plaintiffs
   10                                          THE LAW OFFICES OF STEVEN C.
        Dated: June 4, 2020                    VONDRAN
   11

   12

   13
                                          By: /s/ Steven C. Vondran
   14                                         Steven C. Vondran
   15                                          Attorneys for Defendant
   16

   17 *Pursuant to Local Rule 5(i)(3), the filer hereby attests that all signatories listed,
      and on whose behalf the filing is submitted, concur in the filing’s content and have
   18 authorized the filing.

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                 5
                           JOINT REPORT OF THE PARTIES PURSUANT TO FRCP 26
Case 2:20-cv-03129-SVW-GJS Document 42 Filed 06/04/20 Page 7 of 7 Page ID #:330


    1                                        EXHIBIT A
    2    Event/Deadline                 Date (Based on a trial
    3                                   during the week of May
                                        10, 2021)
    4    Deadline to move to            September 4, 2020
         amend pleadings and add
    5    parties and counter parties
    6
         Fact discovery                 December 11, 2020
         cutoff/Deadline to have
    7    discovery motions heard
         Deadline to serve opening      January 15, 2021
    8    expert reports on all issues
         on which the party bears
    9    the burden of proof
   10    Deadline to serve rebuttal     February 12, 2021
         expert reports
   11    Deadline to complete           March 1, 2021
         expert discovery
   12    Deadline for hearing           March 1, 2021
   13    Dispositive Motions
         Deadline for ADR               March 15, 2021
   14    Procedure
         Last day to Amend              April 12, 2021
   15    Pleadings to Identify
   16    Copyrights At Issue
         Final Pretrial Conference      Week of April 19, 2021
   17    Trial                          Week of May 10, 2021
   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  1
                           JOINT REPORT OF THE PARTIES PURSUANT TO FRCP 26
        2984393
